John M. Kellogg, P. J.:
The relator is a New Jersey corporation, engaged in manufacturing and selling cotton and special fabrics at Passaic, N. J., and its general and business offices are at Passaic, N. J. It imports from abroad Egyptian cotton and from North Carolina Sea Island cotton, to be used in its New Jersey mills. The arriving steamers are lightered and the cotton taken to the Bush terminal, in Brooklyn. The imported cotton is required by law to be fumigated at the port of entry, and is fumigated in bale at the Bush terminal until the company needs it at its mills, and as required it is removed to the Passaic mills.
At and before the time of the imposition of this tax the company maintained a New York office, consisting of one room with about $200 worth of furniture therein. A stenographer was in attendance to keep the office open, to receive cablegrams and messages and transmit them to the New Jersey office and to receive and forward to Passaic any mail that came to that office. Customers sometimes report at the office and the stenographer puts them in touch with the Passaic office. The New York salesman calls at the office occasionally, not oftener than once in a month or two. No books are kept or sales made at this office. No other business is conducted there.
The company was not carrying on business or employing capital in the State of New York. The determination should be reversed and the tax annulled, "with fifty dollars costs and disbursements.
All concur.
Determination réversed and the tax annulled, with fifty dollars costs and disbursements.